Title: To George Washington from Brigadier General William Smallwood, 28 February 1778
From: Smallwood, William
To: Washington, George



Dear Sir
Wilmington [Del.] Feby 28th 1778

By return of a Party of Dragoons who I had detatched for that purpose, I have just received Intelligence of some of the Enemys Movements, & have inclosed the Ltrs for your perusal & satisfaction, from which it will appear (tho these Views are not absolutely demonstrated) they have intended to intercept General Wayne, & his collected supplies, and that they have had & may still have a design upon our Stores at Dover, which they can go within two Miles off by Water, but as I immediately apprized Colo. Hollingsworth, & Capt. Lee thereof, I hope their Designs will be obviated, & I think it not improbable but they meditate a Descent here, after their junction, & upon their Return, & upon this Supposition am making every necessary disposition for a vigorous Opposition, I have the honor to be Yr Excellency’s most Obedt & very Hble Sert

W. Smallwood

